MANDATE
THE STATE OF TEXAS

TO THE 399TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 29, 2014, the cause upon appeal to
revise or reverse your judgment between

Cody J. Engel, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-14-00270-CR     and    Tr. Ct. No. 2011CR10556

was determined, and therein our Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, appellant’s motion to
dismiss is GRANTED, and this appeal is DISMISSED.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas, with
the seal of the Court affixed and the City of San Antonio on December 29, 2014.

                                                          KEITH E. HOTTLE, CLERK



                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 3853